Case 2:19-cv-00193-HSO-MTP Document 165-3 Filed 02/05/21 Page 1of5

Challenige to [epaclLton)

LCA LAF ev OCOIGS
Sttcomm, e2 AL
Vv,
feany ire, eL Al
Ac Afeclait dy Counsterc flawlebe, en Bate:

| “the cally proper Represenbrave of A CoRpaenteen aR
A ppetueeship isa Utensed ateeney +1.”

ie tee idee ally Lobby , Citrzess Unictid, end MZbv
WV ewiens Sypply Co. Hale v. Henkel, Sry th v. times ; Coun 0 Seaite
Claes Vi Seuctheew ahé RR! Loucsville, ek. Ali, V lesen;
Meaeshill \ Balbrece + Oftio RR’ Prvle ofthe US v. Deverurx;
LAvd BS US S94, Bepcokcus fase gee Dale ied oie
| Same As A nAtuCA been Colecen Ys cA bho Coutts t bee

i Please trike TudierAl rwobca Ak the Right
PRACTICE LAW, “é A MATUeAL Keg Ut. Tha no Ske
hy Licenke the (hehe PLA: Thal VEY, SED
Whelho Waid ee pleteorul Arve the Kigft te (tet
\ Lee Lev, Asthe ferctiec Plrw < netpridlet style
Coence! See ' Smuts V.-AKRAS } Schwhte. Vv. Cored, tidl.
where the LUniltid Shes Sipreane Cret-Onielid Aa pate.
Case 2:19-cv-00193-HSO-MTP Document 165-3 Filed 02/05/21 Page 2 of 5

emevtinted,
Al Cokpoitteen is A Croup 6 pepe) whe Be
| poe —e Rigtt te Counsel eed bec:
use A Corpoeta. The Right P
eats ieee fRoaass, Bul P Rights 6
Wot bre the Courts 36 te leqislatuceh ritcol, 1s such
AKaIt és Secuted by Ge “Congress shall mpke ne
Lew” pus.
t
_| The Stetement Bretton wet licensed
‘a freAchce LAU, Ls Loree, FEXDEVC, LLERC ES Nb
(Such tung ns # License te (RAchCo law! Smee The
| Dishecct pad harreptle Couct StH” aPpchivah lel
| perso Ores orsly be Repeesenited by Licensed Counscoh
This ¢s nuotA law, 1's wot mandated BS Sypecne Cs
the laced, Bod wwe therekiee object te the Lenupay
Cte Ku ft te Courbel POpoice [Ve Bemprd pas Gid-
eatifee JCACING /> Y2nve cue Coptlenttys, ! |
|

Zhe bibtecmenttnvedt és edly specie, Dene tircles

oval, webvoccad Gothowwh. ni So Sige Mbps such an
aeteeeaoee :

  
 
 

si LA Mal MOLE \¥ ult bee
|S) Lett Sow" Loves 1M fptce Gxt?
st udew Coat eee
Mile Bhp Kick Gibbs
i Case 2:19-cv-00193-HSO-MTP Document 165-3 Filed 02/05/21 Page 3of5

' Peek of Thyuey Demanded
CA. LIA ev COOIG

Scteomn, et AL
Vv,

Penmullac, e€ Ad
Aw Afelavict-by Counter Plast her en Bc.

| We Sy’ Qued per Recordum pechertum, aor
cdehet esse WVegrhun — LWihpk xs LLoued by Sfa_

i fecacd Ought pot be clenutd.

| Cod

it “Cum adsunb teshmyua Rerum quidl @pus est Verb-
lis 4 = — When peoots of fact ARe PRESENT, Ta etisronee ts
(ChenesP wocde

i [Plennx flac, has mnvieoduced A Recned Adniltig hhd
A Me etguge witr tidh kubygee + Sehpssens, Which real
Adebt. Both Lhnsas + Kohapor has Demadecl Pook of Debt
Complele arch 4 Sachin eccenterg, VekePeet, He
Dom Mch Le mpde to Hygacne ce) Ge MA

Ltteditleyy, Al fhofk Capt teitte Cetsfody, Mang
Vet thos Seceretbiznbeens Zéuslae gS Che Lipid lita aed
Le (eyes te Kahaper + Dhue there preteen cf
the imvestmente. Mp Pete senha ied cute Lglels Pee
ae Tthasc], onczenting He Craig Fev utacest
Case 2:19-cv-00193-HSO-MTP Document 165-3 Filed 02/05/21 Page 4of5

aed Olle Kilts be Lover isfited pre suchtl—ade,

| Thrson & Kibyoe Ae hewely via Wolcs A
Assuquoet 2; epudile Itaest, Dempard ppl pe
ewig Chieetiehe ean, hie # Corplile AVA CTA Ll -
ie, Veethed under penmtty Ff Fergjury - tlopg welh h Copy
(Cotbed) A Ae idoe fiote As Exest-Hus DAY fespecting Ho
tecomenttaniad Kphapen, Lermre, ct. file, + /Mback LIYE,
[Pena] sted the peovire a copy ePall Assiquies® Av
\Watahcatoows Assccittid Chock,

| (Rlennylle, has Cleimect Danrge , we Demead
t Bibl haan Gatlsed by |

L. Ronn Kah 1, Specifically ©
I 2. SAR, Spec e#lly
! 3. Beh doves, szechenky
| 4A, Setdy Cobeb le.
5 Mrhe bh ness
b. Kick Gbbs °
7 Fea? 2
Se Gee Cite S
9 KAuce [NeoGeo
tt pp Mack: Mob ic
ee Leal SRB, Decitnlat 200 CMM GARY Cf heA, Lisargpe
nal

Case 2:19-cv-00193-HSO-MTP Document 165-3 Filed 02/05/21 Page 5 of5

|

|

peg ee vl 2 acco: “bow on usancney hes toated,
Cpercelicl, wes LS tie Bad ae ssnealeiiip yy
Solely”

| ficethock the CX Pet CLE QUC af]. CNY MAL
elec te Meceiie. Kets bisesnent foe Ka

Debts? :

| Freoek x eee Consduct Lusivess Nv) VE RGU,
= ac bhewnl

[Plenruyfey Shedl have 1S Orleredace clays: dayvesidie
Yi Pree Nb exctenrtzas. ore—teecleneenca's pall
Re grearitedd wniless. pudetept ws beatubed by (obwe
Lew. Thus Sell be PONE chin \“—eleled Lally
KZ west ~~, Ad rete et silch (6 Decade aevt Ae
f Coupstexe- Dokendentts 4: teowing Tryjdey, Aud the
2 Chustex- erst (Reving fo such Clam has been side

fis to peisoviall wc dag inare

  

— The Hitiecnendanttd ts whilly peczcuieeé, artvessed ly
| — eae ov the L*. of fae: ZO2 ts Siaslh cere
. Is Mik Ciba | f

    
